        Case 3:21-cv-01015-W-WVG Document 1 Filed 05/27/21 PageID.1 Page 1 of 8




 1   Jeremy S. Golden (SBN 228007)
     Octavio Cardona-Loya II (SBN 255309)
 2   Golden & Cardona-Loya, LLP
 3   3130 Bonita Road, Suite 200B
     Chula Vista, CA 91910
 4
     jeremy@goldencardona.com
 5   Phone: 619-476-0030; Fax: 775-898-5471
 6
     Attorney for Plaintiff

 7
 8
 9                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALBERT SAMIA,                         ) Case No.: '21CV1015 W WVG
                                           )
12
                Plaintiff,                 ) COMPLAINT AND DEMAND FOR
13                                         ) JURY TRIAL
14   v.                                    )
                                           )
15   EXPERIAN INFORMATION SOLUTIONS, )
16   INC.; EQUIFAX INFORMATION             )
     SERVICES, LLC; TRANS UNION LLC;       )
17
     BBVA USA dba COMPASS BANK; USAA )
18   FEDERAL SAVINGS BANK; BMW             )
19
     FINANCIAL SERVICES NA, INC.;          )
     MERCEDES-BENZ FINANCIAL               )
20   SERVICES USA LLC; BANK OF             )
21   AMERICA, N.A.; and DOES 1 through 10, )
     inclusive,                            )
22                                         )
23               Defendants.               )
                                           )
24
                                           )
25                                         )
26
                                      I. INTRODUCTION
27
          1)    This is an action for damages brought against Defendants for actual, statutory
28



                                                 1
                               COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 3:21-cv-01015-W-WVG Document 1 Filed 05/27/21 PageID.2 Page 2 of 8




 1   damages, punitive damages, and costs and attorneys’ fees brought pursuant to the Federal
 2   Fair Credit Reporting Act, 15 U.S.C. §1681 et seq. (“FCRA”) and the California Consumer
 3   Credit Reporting Agencies Act, Civil Code §1785.1 et seq. (“CCRAA”), both of which
 4   prohibit unlawful credit reporting; and for violation of the Identity Theft Act, Civil Code
 5   §1798.92 et seq.
 6                                           II. PARTIES
 7         2)     Plaintiff ALBERT SAMIA is a natural person residing in the State of
 8   California, County of San Diego.
 9         3)     Defendant EXPERIAN INFORMATION SOLUTIONS, INC. (“EXPERIAN”)
10   at all times relevant was a corporation doing business in San Diego County, California
11   operating from an address at 475 Anton Blvd., Costa Mesa, CA 92626. EXPERIAN is a
12   “consumer reporting agency” as defined by 15 U.S.C. §1681a(f) and is regularly engaged in
13   the business of assembling, evaluating, and disbursing information concerning consumers
14   for the purposes of furnishing consumer reports, as defined in 15 U.S.C. §1681a(d) to third
15   parties. EXPERIAN disburses such consumer reports to third parties under contract for
16   monetary compensation.
17         4)     Defendant EQUIFAX INFORMATION SERVICES, LLC (“EQUIFAX”) at all
18   times relevant was a limited liability company doing business in San Diego County,
19   California operating from an address at 1550 Peachtree Street NW, H46, Atlanta, GA 30309.
20   EQUIFAX is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f) and is
21   regularly engaged in the business of assembling, evaluating, and disbursing information
22   concerning consumers for the purposes of furnishing consumer reports, as defined in 15
23   U.S.C. §1681a(d) to third parties. EQUIFAX disburses such consumer reports to third
24   parties under contract for monetary compensation.
25         5)     Defendant TRANS UNION LLC (“TRANS UNION”) at all times relevant was
26   a limited liability company doing business in San Diego, California operating from an
27   address at 555 W Adams St., Chicago, IL 60661. TRANS UNION is a “consumer reporting
28   agency” as defined by 15 U.S.C. §1681a(f) and is regularly engaged in the business of


                                                    2
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 3:21-cv-01015-W-WVG Document 1 Filed 05/27/21 PageID.3 Page 3 of 8




 1   assembling, evaluating, and disbursing information concerning consumers for the purposes
 2   of furnishing consumer reports, as defined in 15 U.S.C. §1681a(d) to third parties. TRANS
 3   UNION disburses such consumer reports to third parties under contract for monetary
 4   compensation.
 5         6)    Defendant BBVA USA dba COMPASS BANK (“COMPASS BANK”) at all
 6   times relevant was a company doing business in San Diego County, California operating
 7   from an address at 15 South 20th Street, Birmingham, AL 35233. COMPASS BANK is a
 8   company who in the ordinary course of business regularly and on a routine basis furnishes
 9   information to one or more consumer credit reporting agencies about the corporation’s own
10   transactions or experiences with one or more consumers as defined in California Civil Code
11   §1785.25. COMPASS BANK furnishes consumer information to consumer reporting
12   agencies.
13         7)    Defendant USAA FEDERAL SAVINGS BANK (“USAA”) at all times
14   relevant was a company doing business in San Diego County, California operating from an
15   address at 10750 McDermott Freeway, San Antonio, TX 78288. USAA is a company who in
16   the ordinary course of business regularly and on a routine basis furnishes information to one
17   or more consumer credit reporting agencies about the corporation’s own transactions or
18   experiences with one or more consumers as defined in California Civil Code §1785.25.
19   USAA furnishes consumer information to consumer reporting agencies.
20         8)    Defendant BMW FINANCIAL SERVICES NA, INC. (“BMW”) at all times
21   relevant was a company doing business in San Diego County, California operating from an
22   address at 300 Chestnut Ridge Rd., Woodcliff Lake, NJ 07675. BMW is a company who in
23   the ordinary course of business regularly and on a routine basis furnishes information to one
24   or more consumer credit reporting agencies about the corporation’s own transactions or
25   experiences with one or more consumers as defined in California Civil Code §1785.25.
26   BMW furnishes consumer information to consumer reporting agencies.
27         9)    Defendant MERCEDES-BENZ FINANCIAL SERVICES USA LLC
28   (“MERCEDES”) at all times relevant was a company doing business in San Diego County,


                                                   3
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 3:21-cv-01015-W-WVG Document 1 Filed 05/27/21 PageID.4 Page 4 of 8




 1   California operating from an address at 36455 Corporate Drive, Farmington Hills, MI
 2   48331. MERCEDES is a company who in the ordinary course of business regularly and on
 3   a routine basis furnishes information to one or more consumer credit reporting agencies
 4   about the corporation’s own transactions or experiences with one or more consumers as
 5   defined in California Civil Code §1785.25. MERCEDES furnishes consumer information to
 6   consumer reporting agencies.
 7         10)    Defendant BANK OF AMERICA, N.A. (“BANK OF AMERICA”) at all times
 8   relevant was a company doing business in San Diego County, California operating from an
 9   address at 110 North Tyron Street, Suite 170, Charlotte, NC 28202. BANK OF AMERICA
10   MERCEDES is a company who in the ordinary course of business regularly and on a routine
11   basis furnishes information to one or more consumer credit reporting agencies about the
12   corporation’s own transactions or experiences with one or more consumers as defined in
13   California Civil Code §1785.25. BANK OF AMERICA furnishes consumer information to
14   consumer reporting agencies.
15         11)    The true names and capacities, whether individual, corporate (including officers
16   and directors thereof), associate or otherwise of Defendants sued herein as DOES 1 through
17   10, inclusive, are unknown to Plaintiff, who therefore sue these Defendants by such fictitious
18   names. Plaintiff is informed and believes, and alleges that each Defendant designated as a
19   DOE is involved in or is in some manner responsible as a principal, beneficiary, agent, co-
20   conspirator, joint venturer, alter ego, third party beneficiary, or otherwise, for the agreements,
21   transactions, events and/or acts hereinafter described, and thereby proximately caused
22   injuries and damages to Plaintiff. Plaintiff requests that when the true names and capacities
23   of these DOE Defendants are ascertained, they may be inserted in all subsequent
24   proceedings, and that this action may proceed against them under their true names.
25         12)    Venue in this District is proper in that the Defendants transact business here and
26   the Plaintiff resides here.
27         13)    Defendants COMPASS BANK, USAA, BMW, MERCEDES, BANK OF
28   AMERICA are each a “claimant” as defined under the Identity Theft Act, Civ. Code


                                                     4
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 3:21-cv-01015-W-WVG Document 1 Filed 05/27/21 PageID.5 Page 5 of 8




 1   §1798.92(a).
 2         14)      Plaintiff is a “victim of identity theft” as defined by Civ. Code § 1798.92(d).
 3                                     III. FACTUAL ALLEGATIONS
 4         15)      Plaintiff is a victim of identity theft.
 5         16)      The identity thief opened accounts (“the Accounts”) in Plaintiff’s name, without
 6   his knowledge or consent with COMPASS BANK, USAA, BMW, MERCEDES, and BANK
 7   OF AMERICA (“the Claimants”) or any of their alleged predecessors in interest.
 8         16)      Plaintiff filed a police report with regards to the identity theft.
 9         17)      Plaintiff filed an FTC fraud affidavit with regards to the identity theft.
10         18)      The Claimants reported the Accounts to Plaintiff’s credit filed maintained by
11   EXPERIAN, EQUIFAX and TRANS UNION (“the CRAs”).
12         19)      Plaintiff disputed the accounts with the CRAs and provided the police report and
13   FTC fraud affidavit with the disputes.
14         20)      Defendants failed to conduct a reasonable investigation within thirty days from
15   receipt of Plaintiff’s dispute.
16         21)      Defendants continued to maintain a balance on the Accounts after it had
17   knowledge Plaintiff was the victim of identity theft.
18         22)      Defendants continued to report the Accounts on Plaintiff’s credit file after it had
19   been disputed.
20         23)      The reporting was inaccurate as Plaintiff did not owe on the Accounts.
21         24)      As a result of the acts alleged above, Plaintiff suffered emotional distress and
22   damage to his credit worthiness.
23                                     IV. FIRST CLAIM FOR RELIEF
24                          (Against All Defendants for Violations of the FCRA)
25         25)      Plaintiff repeats, realleges, and incorporates by reference all of the foregoing
26   paragraphs.
27         26)      The CRAs violated 15 U.S.C. §1681e(b) by failing to establish or to follow
28   reasonable procedures to assure maximum possible accuracy in the preparation of the credit


                                                         5
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 3:21-cv-01015-W-WVG Document 1 Filed 05/27/21 PageID.6 Page 6 of 8




 1   report and credit files it published and maintains concerning Plaintiff.
 2         27)     The CRAs violated 15 U.S.C. §1681i by failing to delete inaccurate information
 3   in the Plaintiff’s credit file after receiving actual notice of such inaccuracies; by failing to
 4   conduct a lawful reinvestigation; by failing to forward all relevant information to the
 5   furnishers; and by failing to maintain reasonable procedures with which to filter and verify
 6   disputed information in the Plaintiff’s credit file.
 7         28)     COMPASS BANK, USAA, BMW, MERCEDES, and BANK OF AMERICA
 8   violated 15 U.S.C. §1681s-2(b) by furnishing the false information after Plaintiff’s disputes;
 9   by failing to fully and properly investigate Plaintiff’s disputes; by failing to review all
10   relevant information regarding same; by failing to accurately respond to the CRAs; and by
11   failing to permanently and lawfully correct its own internal records to prevent the re-
12   reporting of the false information to the CRAs.
13         29)     The Defendants’ unlawful conduct was willful.
14         30)     Plaintiff is entitled to recover damages under 15 U.S.C. §§1681n and/or 1681o.
15         31)     Plaintiff is further entitled to recover costs and attorneys’ fees pursuant to 15
16   U.S.C. §§1681n and/or 1681o.
17                              V.     SECOND CLAIM FOR RELIEF
18                       (Against All Defendants for Violation of the CCRAA)
19         32)     Plaintiff repeats, realleges, and incorporates by reference all of the foregoing
20   paragraphs.
21         33)     Defendants violated the CCRAA, by including but not limited to, the following:
22                 (a)   The CRAs violated California Civil Code §1785.14(b) by failing to follow
23                       reasonable procedures to assure maximum possible accuracy of the
24                       information concerning Plaintiff;
25                 (b)   The CRAs violated California Civil Code §1785.16 by failing to conduct
26                       a reasonable reinvestigation to determine whether the disputed
27                       information is inaccurate and record the current status of the disputed
28                       information, or delete the item from the file; and


                                                      6
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 3:21-cv-01015-W-WVG Document 1 Filed 05/27/21 PageID.7 Page 7 of 8




 1                 (c)     COMPASS BANK, USAA, BMW, MERCEDES, and BANK OF
 2                         AMERICA violated California Civil Code §1785.25(a) by furnishing
 3                         information on a specific transaction or experience to a consumer credit
 4                         reporting agency that the Claimants knew or should have known was
 5                         incomplete or inaccurate.
 6          34)    Defendants’ acts as described above were done negligently and/or intentionally
 7   with the purpose of coercing Plaintiff to pay the alleged debt.
 8          35)    As a proximate result of Defendants’ violations enumerated above, Plaintiff
 9   has been damaged in amounts which are subject to proof.
10          36)    Defendants’ violations were willful and knowing. Defendants are therefore
11   liable to Plaintiff for Plaintiff’s actual damages, statutory damages,and attorney’s fees and
12   costs pursuant to California Civil Code §1785.31.
13                                   VI. THIRD CLAIM FOR RELIEF
14     (Against Defendant COMPASS BANK, USAA, BMW, MERCEDES, and BANK OF
15                 AMERICA and Does 1-5 for Violation of the Identity Theft Act)
16          37)    Plaintiff repeats, realleges, and incorporates by reference all of the foregoing
17   paragraphs.
18          38)    Plaintiff is a victim of identity theft.
19          39)    Plaintiff provided notice to COMPASS BANK, USAA, BMW, MERCEDES,
20   and BANK OF AMERICA that a situation of identity theft may exist more than 30 days prior
21   to the filing of this action.
22          42)    COMPASS BANK, USAA, BMW, MERCEDES, and BANK OF AMERICA
23   failed to diligently investigate the Plaintiff’s notification of a possible identity theft.
24          43)    COMPASS BANK, USAA, BMW, MERCEDES, and BANK OF AMERICA
25   continued to pursue their claim against Plaintiff after Plaintiff presented facts pertaining to
26   the identity theft.
27          44)    COMPASS BANK, USAA, BMW, MERCEDES, and BANK OF AMERICA
28   violated Civ. Code §1798.92 et seq.


                                                        7
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 3:21-cv-01015-W-WVG Document 1 Filed 05/27/21 PageID.8 Page 8 of 8




 1         45)    As a proximate result of COMPASS BANK, USAA, BMW, MERCEDES, and
 2   BANK OF AMERICA’S violations enumerated above, Plaintiff has been damaged in
 3   amounts which are subject to proof.
 4         46)    COMPASS BANK, USAA, BMW, MERCEDES, and BANK OF AMERICA
 5   are liable to Plaintiff for a declaratory judgment, actual damages, attorney’s fees, costs,
 6   equitable relief, and a civil penalty pursuant to Civ. Code §1798.92 et seq.
 7
 8         WHEREFORE, Plaintiff respectfully requests that judgment be entered against
 9   Defendants and each of them for the following: (Add Identity Theft relief)
10                (a) Actual damages;
11                (b) Statutory damages;
12                (c) Costs and reasonable attorney’s fees;
13                (d) Punitive damages; and
14                (e) For such other and further relief as the Court may deem just and proper.
15
16   Date: May 27, 2021                      __s/ Jeremy S. Golden________________________
17                                           Jeremy S. Golden,
                                             Attorney for Plaintiff
18
19                                  DEMAND FOR JURY TRIAL
20         Please take notice that Plaintiff demands trial by jury in this action.
21
22   Date: May 27,2021                       __s/ Jeremy S. Golden________________________
23                                           Jeremy S. Golden,
                                             Attorney for Plaintiff
24
25
26
27
28



                                                     8
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
